Citation Nr: 0118668	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-13 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hearing 
loss, Bell's palsy, brain damage with memory loss, 
depression, and hallucinations, and emphysema.  The veteran 
perfected appeals as to all four issues.  In May 2001 the 
veteran testified at a videoconference hearing before the 
undersigned Member of the Board.  At the hearing the veteran 
withdrew his appeal as to the claim for service connection 
for organic brain syndrome; accordingly, that issue will not 
be addressed herein.  See 38 C.F.R. § 20.204 (2000).  The 
veteran also indicated that he wished to pursue a claim of 
permanent and total disability rating for pension purposes 
and that matter is referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

At the May 2001 videoconference hearing the veteran testified 
that he was treated in 1978 at the Tuskegee VA Medical Center 
(VAMC) for Bell's palsy and that he underwent a VA audiology 
examination in 1997 at Tuskegee VAMC.  Although treatment 
records from Tuskegee VAMC have been associated with the 
claims folder, the earliest treatment record received was 
dated in 1989 and also, the audiology evaluation in 1997 has 
not been received.  Also, the veteran testified that in 1978 
he had a hearing evaluation through his employer, Union 
County, which showed hearing loss.  On remand the RO should 
obtain or account for all treatment records from Tuskegee 
VAMC, including the 1997 audiology evaluation, and from Union 
County, including the 1978 hearing evaluation.

The Board also notes that the veteran reported that he was 
treated by Dr. Dempsey in 1980-1981 for Bell's palsy.  The RO 
initially attempted to obtain treatment records from Dr. 
Dempsey and in July 1999 it was noted that Dr. Dempsey's 1981 
records would be at the Surgical Clinic in Opelika, Alabama.  
In September 1999 the RO sent a letter to obtain Dr. 
Dempsey's records at the Surgical Clinic in Opelika, Alabama.  
The record reflects that no response has been received yet.  
The RO should therefore make one more attempt to obtain such 
records, and ask that a negative response be provided if no 
such records are available.  

With regard to the veteran's claim that his emphysema is 
related to the respiratory problems he was treated for in 
service, the Board notes that during service the veteran 
complained of asthma and was treated for an upper respiratory 
infection in June 1976, and on his separation examination in 
December 1976 it was noted that he had bronchitis.  There has 
been no medical opinion proffered indicating whether the 
veteran's current respiratory illness is related to his 
period of active duty.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his hearing loss, Bell's palsy, and 
emphysema since May 2001.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include treatment 
records dated in 1978 and the 1997 
audiology evaluation from Tuskegee VAMC, 
as well as any current treatment records 
from Tuskegee VAMC; any treatment records 
for the veteran from his employment with 
Union County, including a hearing 
evaluation in 1978; and Dr. Dempsey's 
records at the Surgical Clinic in 
Opelika, Alabama.  In requesting such 
records, the RO should request that a 
negative response be provided if no such 
records are available.  

3.  Thereafter, the veteran should be 
afforded a VA respiratory examination to 
ascertain the nature and probable 
etiology of his emphysema.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  The 
examiner should opine whether the 
veteran's emphysema is more likely, less 
likely or as likely as not related to the 
upper respiratory infection or bronchitis 
which were noted in service.  The 
complete rationale for any opinion(s) 
expressed should be provided.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




